 1                                  UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3       Lonnie Lee Banark,                                  Case No. 2:16-cv-001948-JAD-BNW

 4             Petitioner
         v.
 5                                                                   Order Denying Motions
         Warden Adams, et al.,
 6                                                               [ECF Nos. 85, 87, 88, 90, 92]
               Respondents
 7

 8

 9            Lonnie Lee Banark brings this habeas petition to challenge his 2014 state-court

10 conviction for driving or being in actual physical control while under the influence of

11 intoxicating liquor. 1 Merits briefing is complete, and Banark continues to file motions asking the

12 court to hold a hearing on his petition and issue a decision. 2

13            Again, the court is fully aware of Banark’s case and its status. But Banark’s petition

14 remains just one of hundreds of habeas petitions pending in this district, and merits decisions on

15 habeas petitions are highly involved, time-consuming projects that demand a significant amount

16 of the court’s time. Banark is advised that his petition is in line for decision and that the court

17 will issue that decision as soon as possible, but Banark has presented no grounds for expedited

18 treatment of his case. And, if the court determines when evaluating Banark’s petition that a

19 hearing is necessary, it will order one then. Banark’s practice of filing additional hurry-up-and-

20 decide-my-case motions every few weeks only further delays a ruling on his petition because it

21

22

23   1
         ECF No. 34.
     2
         ECF Nos. 85, 87, 88, 92.
 1 forces the court to take time away from the merits analysis to address these rapidly piling-up

 2 motions.

 3            Banark also asks the court to order the Nevada Attorney General to stop assigning new

 4 attorneys to his case. 3 He suggests that this practice is delaying the resolution of his case. But

 5 with merits briefing complete, the court is not awaiting any action by the defendants at this time.

 6 So, even if such an order could be issued, none is warranted.

 7            Accordingly, IT IS HEREBY ORDERED that the motions for hearing and expedited

 8 decision [ECF Nos. 85, 87, 88, 92] are DENIED. The court will address Banark’s petition in

 9 due course.

10            IT IS FURTHER ORDERED that Banark’s request that the Nevada Attorney General’s

11 Office Cease and Stop Reassigning New Deputy Attorneys to this case [ECF No. 90] is also

12 DENIED.

13            Dated: July 5, 2019

14                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
15

16

17

18

19

20

21

22

23
     3
         ECF No. 90.

                                                     2
